DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 5, 9, 12-14, 17, and 20 are amended due to Applicant's amendment dated 05/05/2022.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1-14, 16-17, and 20 under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1, using US PGPUB 2018/0108826 A1 (“Tajitsu”) as English equivalent is overcome due to the Applicant’s amendment dated 05/05/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Tajitsu in view of “Electrical properties of acrylic resin composite thin films with graphene/silver nanowires” by Wang et al. (“Wang”) is overcome due to the Applicant’s amendment dated 05/05/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 18-19 under 35 U.S.C. 103 as being unpatentable over Tajitsu in view of “Structure and types of yarn for textile product design” by Mogahzy (“Mogahzy”) is overcome due to the Applicant’s amendment dated 05/05/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicants' arguments on pages 6-8 of the reply dated 05/05/2022 with respect to the rejection of claims 1-20 have been fully considered, but they are not persuasive.
Applicant's argument – Applicant argues that Tajitsu teaches away from the invention described in claim 1. Applicant points to paragraphs [0096], [0162], [0208], [0229], [0273], [0277], [0624], [0625], and [0658], and Figs. 1(A)-1(C), 3-5, 8-10, 14-28, 26-28, 30-32, and 34-36 to show support. Additionally, Applicant specifically mentions ¶ [0625] of Tajitsu that teaches the piezoelectric fibers in each piezoelectric unit must be arranged so as to be at least 4 mm apart from each other. Applicant further points to Fig. 18 to show charge generation members 3001 do not touch.
Examiner's response –The sections pointed out by Applicant discuss particular embodiments wherein piezoelectric elements are utilized as sensors or are contained in transducers. However, as discussed in the previous Office Action and in the rejection below, a rejection is made based on the piezoelectric element itself and not as part of a transducer nor when utilized as a sensor.
However, even if piezoelectric elements are utilized in a transducer, Tajitsu does not suggest that the piezoelectric elements themselves may not be in direct contact with each other. For example, the transducer embodiment as discussed in ¶ [0625] comprises multiple piezoelectric units, each unit comprising a conductive fiber, a piezoelectric fiber, and a conductive fiber, in that order (¶ [0624]). When Tajitsu teaches the piezoelectric fibers are arranged with a spacing of at least 4 mm or greater between them, Tajitsu is not requiring the piezoelectric units themselves to be separated by at least 4 mm. Rather, the piezoelectric fibers within the piezoelectric units are separated by at least 4 mm. As the piezoelectric fibers are sandwiched between two conductive fibers, the piezoelectric fibers are already separated by the width of the conductive fibers. Accordingly, the spacing of at least 4 mm or greater may merely be the width of the conductive fibers, in which case the piezoelectric elements themselves may be in direct contact via the conductive fibers. 
Additionally, as it applies to the rejection discussed below, Tajitsu teaches braided piezoelectric elements comprising a core formed of a conductive fiber and a sheath formed of braided piezoelectric fibers (¶ [0213]). Tajitsu teaches when a plurality of braided piezoelectric elements are arranged, electrical signals can be efficiently extracted because the distance between conductive fibers (contained within the piezoelectric elements) is short (¶ [0282] and [0379]). Accordingly, Tajitsu encourages a shorter distance between piezoelectric elements and thus does not teach away from multiple piezoelectric elements in direct contact with each other.
This is further supported in ¶ [0280] where Tajitsu teaches multiple braided piezoelectric elements may be used in a fabric-like piezoelectric element, wherein the braided piezoelectric elements may constitute all of the warp thread or weft thread, used for several groups or sections thereof, or used as warp threads at certain sections and weft threads at other sections. As the construction of the fabric may be woven (including both warp and weft), weft knitted, or warp knitted (¶ [0279]), one of ordinary skill would expect the piezoelectric elements to be in direct contact at some point in the following scenarios: (i) when the braided piezoelectric element is used as warp threads at certain sections and weft threads at other sections in a woven fabric; (ii) when the braided piezoelectric element is used as weft thread in at least one section of a weft knitted fabric; and (iii) when the braided piezoelectric element is used as warp thread in at least one section of a warp knitted fabric.
Furthermore, the braided piezoelectric fibers themselves comprise a plurality of charge generation members. As discussed in the rejection below, Tajitsu specifically teaches a braided piezoelectric element 2001 in Fig. 6 (below), which comprises a core 2003 formed of a conductive fiber 200B and a sheath 2002 formed of braided piezoelectric fibers 200A (plurality of charge generation members) (¶ [0213]). As seen in the figure, the piezoelectric fibers are in direct contact with each other. 

    PNG
    media_image1.png
    351
    530
    media_image1.png
    Greyscale

As the figure specifically shows piezoelectric fibers in direct contact with each other, Tajitsu does not teach away from the newly amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “an antibacterial fiber comprising: a plurality of charge generation members in direct contact with each other, each of the plurality charge generation members shaped in a fibrous form….”. Claims 2, 5, 9, 12-13, and recite subsequent limitations including “an antibacterial fiber” comprising “a plurality of charge generation members”. Additionally claim 14 further limits the “antibacterial fiber” comprising a “plurality of charge generation members” by requiring the “plurality of charge generation members” to be made of a “plurality of charge generation yarns”. That is, claim 14 requires a fiber to comprise multiple fibrous forms further comprising yarns. To show support for the newly added limitations, Applicant points to FIG. 11(A) of the instant application to show a plurality of charge generation members (piezoelectric yarn 1 and piezoelectric yarn 2) in direct contact with each other. 
FIG. 11(A) depicts a cloth 100B comprising piezoelectric yarns 1 and 2 that are in direct contact with each other (¶ [0101]). However, the instant specification recites piezoelectric yarn 1 (and thus piezoelectric yarn 2) is an example of a charge generation fiber and is made by winding a piezoelectric film around a core yarn (¶ [0042]-[0043]). Accordingly, only one charge generation member is present in each piezoelectric yarn—not a plurality of charge generation members. 
Additionally, the instant specification further the antibacterial fiber includes a water-resistant member that covers a charge generation fiber (¶ [0014] and [0018]). Accordingly, only one charge generation member is present in the antibacterial fiber—not a plurality of charge generation members.
Therefore, while there is support for “an antibacterial fiber comprising a charge generation member” (¶ [0014], [0018], and [0042]-[0043]) and support for a fabric comprising “a plurality of charge generation members in direct contact with each other” (FIG. 11(A) and ¶ [0101]), there is no support for an antibacterial fiber comprising a plurality of charge generation members. Accordingly, this is considered new matter. For purposes of examination, the Examiner addresses the limitations of the body of each of the claims.
Claim 20 recites “an elastic body twisted together with the plurality of charge generation members to form a covering yarn”. While FIG. 9 shows support for a covering yarn 1C formed by twisting an elastic body 110 and a (i.e. one) piezoelectric fiber 10A (¶ [0096]), there is no support for a plurality of charge generation members (piezoelectric fibers) twisted with an elastic body to form a covering yarn. Accordingly, this is considered new matter.
Claims 3-4, 6-8, 10-11, 15-16, and 18-19 are rejected for being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “at least some of the plurality of charge generation members are made of a plurality of charge generation yarns”. It is unclear whether the individual charge generation members of the at least some of the plurality of charge generation members are required to each be made of a plurality of charge generation yarns, or whether a plurality of charge generation yarns are present because each individual charge generation member of the at least some of the plurality of charge generation members contains one or more charge generation yarns. For purposes of examination, the claim will be interpreted as either (i) at least some individual charge generation members are required to be made of a plurality of charge generation yarns, or (ii) at least some individual charge generation members are required to be made of at least one charge generation yarns. With respect to interpretation (ii), as a plurality of charge generation members are present, so too would a plurality of charge generation yarns.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1—US PGPUB 2018/0108826 A1 (“Tajitsu”) is being used as the English equivalent.
Regarding claims 1, 5, 8-9, 14, and 16-17, Tajitsu teaches a fiber-like piezoelectric element capable of extracting a large electrical signal even by stress produced by relatively small deformation (¶ [0027]). 
Tajitsu specifically teaches a braided piezoelectric element 2001 in Fig. 6 (below), which comprises a core 2003 formed of a conductive fiber 200B and a sheath 2002 formed of braided piezoelectric fibers 200A (plurality of charge generation members), which may be multifilament or monofilament (¶ [0213] and [0245]). As seen in the figure, the piezoelectric fibers are in direct contact with each other. 

    PNG
    media_image1.png
    351
    530
    media_image1.png
    Greyscale

Tajitsu teaches a protective layer may be provided on the outermost surface of the braided piezoelectric element, wherein the protective layer may be an epoxy resin, or an acrylic resin (¶ [0296]). The limitation wherein a water-resistant member covering the charge generation member is met as the claim only requires the water-resistant member to be water-resistant. 
With respect to the charges generated by the piezoelectric elements, Tajitsu teaches a schematic cross-sectional view illustrating the principle by which an electrical signal is generated by a conductive fiber and piezoelectric fiber combination in Fig. 1(A) below (¶ [0160]). In Fig. 1(A), the conductive fiber B is connected to an input terminal of amplification means, which amplifies an electrical signal outputted from the piezoelectric element in response to applied pressure (¶ [0045] and [0160]). Accordingly, as the amplification means serves only to amplify the electrical signals provided by the piezoelectric element, each piezoelectric element on its own (i.e., while not connected to amplification means or output means or as a component of a transducer) produces electrical signals as shown in Fig. 1(A) in response to applied pressure. 

    PNG
    media_image2.png
    121
    543
    media_image2.png
    Greyscale

Fig. 1(A) shows a state in which the conductive fiber B and the piezoelectric fiber A are elongated, wherein positive and negative charges are evenly distributed in the conductive fiber and piezoelectric fiber (¶ [0160]). As shown in Fig. 1, both positive and negative charges occur at the surface of the piezoelectric element and both positive and negative charges occur at the inside of the piezoelectric element.
Tajitsu teaches in the braided piezoelectric element, wherein when stress is produced in the piezoelectric fibers, an electric field is generated (¶ [0213]-[0215], [0297]-[0301], [0395]).
Tajitsu is silent specifically with respect to the electric signal produced by the braided piezoelectric element being sufficient to suppress proliferation of a bacillus by input of external energy. However, Tajitsu does teach that a transducer may have piezoelectric performance and an antibacterial property if at least 50% of the total fibers are piezoelectric fibers (¶ [0635], [0636], [0643]). Additionally, Tajitsu teaches transducers comprising piezoelectric units are antibacterial transducers (¶ [0638]. Accordingly, the piezoelectric fibers have antibacterial property and thus the electrical field generated by the braided piezoelectric elements would be sufficient to suppress proliferation of a bacillus by input of external energy.
Alternatively, it is reasonable to presume that the electric signal produced by the braided piezoelectric element is inherent to Tajitsu. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
As discussed above, the braided piezoelectric element of Tajitsu comprises a conductive fiber core covered with piezoelectric fibers (¶ [0213]). The piezoelectric fibers preferably include mainly polylactic acid (¶ [0216]). Tajitsu teaches in order to obtain piezoelectric fibers 200A from a piezoelectric polymer, any publicly known method for forming fibers from a polymer may be employed so long as the effect of the invention is exhibited (¶ [0246]). Tajitsu teaches a specific example of forming fibers comprising a method of forming a film and then finely cutting it (¶ [0246]).
The instant specification recites piezoelectric yarn 1 is made by winding a piezoelectric film around a core yarn, in which the core yarn may be a conductive yarn and the piezoelectric film may be a piezoelectric polymer such as polylactic acid (instant ¶ [0043]-[0044]), and [0046]-[0047]). The instant specification recites that when the piezoelectric film is deformed, the film may generate positive and negative charges (instant ¶ [0049]).
Specifically, the instant specification recites that when an external force is applied, the piezoelectric yarn 1 generates negative charges on its surface and positive charges at the inside thereof and therefore produced an electric field due to the potential difference generated by these charges (instant ¶ [0053]). As a result, the piezoelectric yarn 1 directly exerts antibacterial effect or a sterilizing effect with an electric field that is formed in the vicinity of the piezoelectric yarn 1, or with an electric field that is generated when the piezoelectric yarn 1 is brought close to an object with a prescribed electric potential, such as a human body (instant ¶ [0056]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claim 2, as discussed above, Tajitsu teaches a protective layer may be provided on the outermost surface of the piezoelectric element (¶ [0196]). The outermost surface reads on the first main surface.
Regarding claims 3-4, Tajitsu teaches when an organic fiber coated with a metal with bending resistance is used as the conductive fiber, the conductive fiber is very highly unlikely to break, and the durability and safety of a sensor using the piezoelectric element will be excellent (¶ [0226]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an organic fiber coated with a metal with bending resistance as the conductive fiber, based on the teaching of Tajitsu.  The motivation for doing so would have been to obtain excellent durability and safety, as taught by Tajitsu.
As the piezoelectric fibers are wrapped around a core of the conductive fiber, and the conductive fibers include a metal coating, the metal coating reads on a water-resistant member that covers the second main surface of the piezoelectric fibers.
Regarding claim 6, Tajitsu teaches the conductive fiber may be a fiber in which a conductive layer is provided on the surface of a fibrous material (¶ [0309]). Tajitsu teaches the fibrous material may be chemical fibers such as polyester, nylon, and acrylic, synthetic fibers, or natural fibers (¶ [0310]).
Regarding claim 7, Tajitsu teaches the advantages of the fiber-like piezoelectric element include extracting a large electrical signal even by stress produced by relatively small deformation, being able to withstand repeated friction on the surface or tip section, and having the capability of controlling noise signals (¶ [0026]-[0028]).
Tajitsu does not specifically teach the conductive fiber is polylactic acid. However, Tajitsu does teach the conductive fibers may be of any type that exhibits conductivity and any publicly known type may be used, including fibers forming a layer with conductivity on the surface of a fibrous substance, wherein fibrous substance may be chemical fibers such as polyester (¶ [0223]-[0224]). 
Tajitsu teaches polylactic acid is a polyester (¶ [0242]). Tajitsu teaches polylactic acid is readily oriented, exhibits piezoelectricity, has excellent productivity, and produces relatively large electrical output under shearing stress, which is preferable for a piezoelectric element of the invention having a construction in which shearing stress tends to be applied to the piezoelectric polymer (¶ [0174]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select polylactic acid as the fibrous substance of the conductive fiber, because it would have been choosing a specific polyester fiber, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the conductive fiber in the braided piezoelectric element of Tajitsu and possessing the benefits taught by Tajitsu.  One of ordinary skill in the art would have been motivated to produce additional conductive fibers comprising polylactic acid having the benefits taught by Tajitsu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claims 10-11, Tajitsu teaches the piezoelectric fibers may be comprised of any polymer exhibiting piezoelectricity, such as polyvinylidene fluoride or polylactic acid (¶ [0231]).
Regarding claims 12-13, as shown above, Fig. 1(A) shows a state in which the conductive fiber B and the piezoelectric fiber A are elongated, wherein positive and negative charges are evenly distributed in the conductive fiber and piezoelectric fiber (¶ [0160]). As shown in Fig. 1, both positive and negative charges occur at the surface of the piezoelectric element and both positive and negative charges occur at the inside of the piezoelectric element.
Alternatively, it is reasonable to presume that the negative and positive charges on the surface of the fibrous form and negative and positive charges at the inside of the fibrous form is inherent to Tajitsu. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
As shown above in Fig. 6, the piezoelectric fibers 200A are twisted around the conductive core in both the right and left direction.
The instant specification recites piezoelectric yarn 1 is made by winding a piezoelectric film around a core yarn, in which the core yarn may be a conductive yarn and the piezoelectric film may be a piezoelectric polymer such as polylactic acid (instant ¶ [0043]-[0044]), and [0046]-[0047]). 
The instant specification recites when an external force is applied, the piezoelectric yarn 1, which is a left-twisted yarn, generates negative charges on its surface and positive charges at the inside thereof (instant ¶ [0051] and [0053]). 
Additionally, the instant specification recites when an external force is applied to the piezoelectric yarn 2, which is a right-twisted yarn, positive charges are generated on its surface and negative charges at the inside thereof (instant ¶ [0062]).
Regarding claim 17, Tajitsu teaches multiple braided piezoelectric elements may be used in a fabric-like piezoelectric element, wherein the braided piezoelectric elements may constitute all of the warp thread or weft thread, used for several groups or sections thereof, or used as warp threads at certain sections and weft threads at other sections (¶ [0279]). In this embodiment, the multiple braided piezoelectric elements read on the claimed plurality of charge generation members.
While Tajitsu teaches the construction of the fabric may be woven (including both warp and weft), weft knitted, or warp knitted (¶ [0279]), Tajitsu fails to specifically teach the multiple braided piezoelectric elements are in direct contact with each other.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a fabric construction of a warp knit fabric wherein the braided piezoelectric element is used as warp thread in at least one section of a warp knitted fabric, because it would have been choosing a particular construction for the fabric-like piezoelectric element and a location to include the multiple braided piezoelectric elements, which would have been a choice from a finite number of identified, predictable solutions of constructions for the fabric-like piezoelectric element and locations for the braided piezoelectric elements of the fabric-like piezoelectric element of Tajitsu and possessing the benefits taught by Tajitsu.  One of ordinary skill in the art would have been motivated to produce additional fabric-like piezoelectric elements comprising the fabric constructions and locations for the braided piezoelectric elements taught by Tajitsu and having the benefits taught by Tajitsu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
In such a fabric, one of ordinary skill would expect the piezoelectric elements to be in direct contact at some point.
Tajitsu teaches a protective layer formed by coating of the polymer may be provided on the outermost surface of the braided piezoelectric elements, wherein the protective layer may be an epoxy resin, or an acrylic resin (¶ [0296]). Thus, the limitation wherein an entire periphery of the charge generation member is covered with the water-resistant member is met.
Tajitsu teaches the cross-sectional shape of the conductive fiber of the braided piezoelectric element is preferably circular (¶ [0228]). As the piezoelectric sheath is around the conductive fiber, the sheath also has a circular cross-sectional shape and thus each braided piezoelectric element has a circular cross-section.
Regarding claim 20, Tajitsu teaches the sheath of the braided piezoelectric element may include a highly elastic fiber so that the bending recovery is 70 or greater, and that the highly elastic fiber may be combined with the filaments of the sheath (¶ [0403]). Tajitsu teaches by including a highly elastic fiber in the sheath, the braided piezoelectric element will more easily return to its original state after having been deformed and therefore the repeated reproducibility of electrical signals will be improved (¶ [0402]).
Additionally, Tajitsu teaches the piezoelectric fibers may be treated by twisting before braiding of the fibers (¶ [0247]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to combine the highly elastic fibers with the piezoelectric fibers and then treat by twisting to prepare the braid structure, because one of ordinary skill in the art would reasonably have expected the elements of the sheath and its fibers to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1—US PGPUB 2018/0108826 A1 (“Tajitsu”) is being used as the English equivalent, as applied to claim 1 above, and further in view of “Electrical properties of acrylic resin composite thin films with graphene/silver nanowires” by Wang et al. (“Wang”).
Regarding claim 15, Tajitsu teaches a protective layer may be provided on the outermost surface of the braided piezoelectric element, wherein the protective layer may be an epoxy resin or an acrylic resin (¶ [0269]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select acrylic resin as the protective layer, because it would have been choosing a material designated as suitable for the protective layer, which would have been a choice from a finite number of identified, predictable solutions of a protective layer and possessing the benefits taught by Tajitsu.  One of ordinary skill in the art would have been motivated to produce additional piezoelectric elements comprising a protective layer made of acrylic resin having the benefits taught by Tajitsu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Tajitsu fails to teach the protective layer comprising a conductive material.
Wang teaches acrylic resins are widely used in coatings owing to its good adhesiveness, high modulus, attractive strength, creep resistance, and high heat distortion temperature; however, high electrical resistance and plastic deformation of highly crosslinked microstructure of acrylic resin impede its toughness and conductivity (pg. 42387, Introduction). Wang teaches the addition of metal nanowires, specifically silver nanowires, to acrylic resin efficiently improve the toughness and conductivity of acrylic resin due to their high aspect ratios and high conductivity (pg. 42387, Introduction)
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the protective layer of acrylic resin to comprise silver nanowires, based on the teaching of Wang.  The motivation for doing so would have been to improve the toughness and conductivity of the protective layer, as taught by Wang. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175321 A1—US PGPUB 2018/0108826 A1 (“Tajitsu”) is being used as the English equivalent, as applied to claim 9 above, and further in view of “Structure and types of yarn for textile product design” Mogahzy (“Mogahzy”).
Regarding claims 18-19, Tajitsu does not specifically teach the conductive fiber is an elastic body. However, Tajitsu does teach the conductive fibers may be of any type that exhibits conductivity and any publicly known type may be used, including fibers forming a layer with conductivity on the surface of a fibrous substance, wherein fibrous substance is not limited and any publicly known fiber may be used (¶ [0167]).
Mogahzy teaches a compound yarn with a core-wrap structure in which the core being the inner layer of the yarn provides specific bulk characteristics (pg. 249). Mogahzy teaches when rubber is chosen as the core, the bulk characteristic of high elasticity is provided to the yarn (pg. 249).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a rubber fiber as the fibrous substance of the conductive fiber of the braided piezoelectric element of Tajitsu, based on the teaching of Mogahzy.  The motivation for doing so would have been to provide high elasticity to the piezoelectric element, as taught by Mogahzy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786